Orders denying jury issues affirmed. These are appeals from orders of the Probate Court denying motions for jury issues in the matter of the alleged will of Lizzie J. Burgess, late of Quincy, deceased. There was no error. We are unable to say upon the statements of expected evidence, making due allowance to the conclusion of the probate judge, that there were “a genuine and doubtful question of fact” and “a reasonable hope for a result favorable to the party requesting the framing of issues.” Fuller v. Sylvia, 240 Mass. 49, 53. Slater v. Munroe, 316 Mass. 129, 131-132.